DETAILED ACTION
	Claims 1-20 are pending and under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/04/2021, was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Handrosch et al. (US Pat. Pub. 2008/0279796).
As to claims 1-3, 8-11, and 12, Handrosch discloses a shower lotion comprising 8% dihydroxyacetone (a “first monosaccharide” of claims 1-2), 3% erythrulose (a “second monosaccharide” of claims 1 and 3), 1.60% Polysorbate 80 (a “surfactant”), 2% dimethyl isosorbide (a “delivery agent” of claims 1 and 8-9), 4% glycerol (an “organic solvent” of claim 10), 64.60% water (claim 10), and a preservative to balance (which sums to an amount of less than 1% preservative)(Example 51 at paragraph 224), and wherein the pH of the formulation is preferably between 2 and 11, which overlaps the range of claim 12 to such a large degree that that the skilled artisan immediately could have envisaged the claimed range, such that it is viewed as anticipating (paragraph 12).   While Handrosch discloses that the composition is a shower lotion, the recitation of the preamble of claim 1 that the composition is a hair coloring composition is an intended use of the composition, and as such is not granted additional patentable weight except to the extent it necessarily implies an additional structural limitation.  The Handrosch composition comprises the same ingredients in the same amounts that are recited by the present claims, and a product cannot be separated from its properties.  Therefore, the Handrosch composition is viewed as capable of functioning as a hair coloring composition.  Moreover, the broader teachings of Handrosch expressly disclose that the cosmetic composition taught therein may be used on hair (paragraph 149).  Therefore, the Handrosch composition anticipates the present claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as unpatentable over Yontz et al. (US Pat. Pub. 2015/0064124) in view of Guerin et al. (US Pat. Pub. 2009/0126755).
As to claims 1-5 and 8-20, Yontz discloses a personal care formulation such as a hair coloring formulation (paragraphs 19, 27, 79), the formulation comprising alkyl ketyl esters as organic solvents (claim 10) or as cosolvents with alcohol or water or as solubilizers to aid an active in dissolving in an aqueous or organic phase or as stabilizers for water-in-oil or oil-in-water emulsions such as lotions and creams (paragraphs 9-18), along with one or more active agents such as dihydroxyacetone (a “first monosaccharide” of claims 1-2) and erythrulose (a “second monosaccharide” of claims 1 and 3)(see claim 1 of Yontz), the formulation further comprising a surfactant (paragraph 79 and claim 16 of Yontz), 2-60 wt% water (which reads on the range of claim 10)(see claim 4 of Yontz), a perfume (“fragrance” of claim 11)(claim 15 of Yontz), a preservative such as a paraben in the amount of 0.5 wt% which is within the range of claim 11 (paragraph 126 and Table 25) and a pH adjuster such as citric acid (“acidulant” of claim 11)(paragraph 122).  The one or more active agents are present in the amount of 0.001-30 wt%, which encompasses the ranges recited by claims 1 and 4 for the first and second monosaccharides.  These amounts also read on the weight ratios for these two ingredients recited by claim 5.  For example, the use of 10% of the first monosaccharide and 1% of the second monosaccharide is within the ranges for these ingredients taught by Yontz, and results in a 10:1 ratio.  The alkyl ketal is typically present in the amount of 1-10% (paragraph 66), which reads on the range recited by claim 10 for the organic solvent.  
Regarding claim 12, the composition has a pH of at least 3.5 or from 5-8, which reads on the recited range (paragraph 122).  
As to claim 13, the composition may comprise glycerin (paragraph 120).  Regarding claims 14 and 19, the composition may be in the form of a mousse (a “foam”)(paragraph 88).  

As to claims 1-5 and 8-20, Yontz does not further expressly disclose the presence of a delivery agent as recited by claim 1 such as a dianhydrohexitol such as dimethyl isosorbide (claims 8-9) nor the amount of the surfactant (claim 1) nor the amount of fragrance or acidulant (claim 11).  Nor does Yontz teach a method of coloring hair as recited by claims 15-20.  
Guerin discloses a hair coloring composition (paragraph 2) that may comprise an ester as an inert liquid phase such as dimethyl isosorbide (paragraphs 318 and 337) and in the amount of 5-60 wt% (paragraph 345), which reads on the range recited by claim 1 for the delivery agent.  Guerin teaches that the hair coloring composition comprises a surfactant in the amount of 0.5-30%, which overlaps the range of claim 1 (see claims 1 and 30-31 of Guerin).  Guerin also teaches that the composition may be in the form of a foam (paragraph 316).  Guerin further teaches a method of coloring hair by applying a hair coloring composition onto the hair (and not onto skin as recited by claim 20), and further comprising heating the hair to 30-60 degrees Celsius or up to 80 degrees Celsius, which reads on the ranges recited by claims 16-18 (paragraphs 347-353).  
As to claims 1-5 and 8-20, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Yontz composition by incorporating dimethyl isosorbide in amounts within the range of claim 1 as an inert liquid phase, such as when a composition is desired to be in the form of a lotion or cream, since Yontz teaches that its hair dye composition may be in the form of an emulsion such as a lotion or cream and Guerin teaches that dimethyl isosorbide can be used in hair dye compositions in such amounts as a carrier to form an inert liquid phase such as in an emulsion such as creams or lotions, such a modification being merely the combining of prior art elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143.  It further would have been prima facie obvious to use an amount of the surfactant that is within the range of claim 1, since Yontz does not expressly disclose what the amount of surfactant should be in a hair coloring composition which would have motivated the skilled artisan to search the prior art for to find a suitable amount of the surfactant, which would have led to Guerin which teaches that a hair coloring composition suitably contains a surfactant in amounts within the range recited by claim 1.  
Regarding claims 15-20, it further would have been prima facie obvious to use the hair coloring composition in a method comprising applying the composition onto hair but not onto skin followed by applying heat to a dying temperature within the ranges recited by claims 17-18, since Guerin teaches such a method for using a hair coloring composition to color hair, such that the skilled artisan reasonably would have expected that the hair coloring composition of Yontz and Guerin as combined supra also could be applied successfully to hair using said method.  
As to claim 11, it further would have been prima facie obvious to select an amount of fragrance and acidulant that is within the range recited by claim 11, since said amounts are result effective variables that will affect the intensity of the overall scent of the composition and the pH of the composition, such that they are result effective variables subject to an optimization process to determine an appropriate amount.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Yontz et al. (US Pat. Pub. 2015/0064124) in view of Guerin et al. (US Pat. Pub. 2009/0126755) as applied to claims 1-5 and 8-20 above, and further in view of Wood et al. (US Pat. Pub. 2012/0102662).
The teachings of Yontz and Guerin are relied upon as discussed above, but they do not further expressly teach that the surfactant is an alkyl pyranoside or polyoxyalkylene ether of a fatty alcohol (claim 6) such as a mixture of decyl glucoside and ceteareth-25 (claim 7).  
Wood discloses a composition for changing the color of hair (paragraph 1), the composition comprising one or more surfactants such as decyl glucoside or ceteareth-25 (paragraphs 43-44 and 48).
As to claims 6-7,  it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Yontz and Guerin as combined supra by selecting a mixture of decyl glucoside and ceteareth-25 as the nonionic surfactants, since Yontz does not limit the identity of the surfactants to those expressly taught therein, and Wood teaches that mixtures of surfactants that may include decyl glucoside and ceteareth-25 are suitable for use in hair coloring compositions, such that the skilled artisan reasonably would have expected that they could serve successfully as the surfactants in the Yontz composition, such a modification being merely the simple substitution of one prior art element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
/Patricia Duffy/Primary Examiner, Art Unit 1645